ACCEPTED
                                                                                        06-14-00099-CV
                                                                              SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  4/13/2015 10:38:04 AM
                                                                                        DEBBIE AUTREY
                                                                                                 CLERK

                   No. 06-14-00099-CV
                  —————————
              IN THE COURT OF APPEALS           FILED IN
                                         6th COURT OF APPEALS
   FOR THE SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                           TEXARKANA, TEXAS
—————————————————————————————————        4/13/2015 10:38:04 AM
                  RICHARD PARKER              DEBBIE AUTREY
                                                                      Clerk

                                                  Appellant

                                             v.

                               JOANN PARKER NEAL

                                  Appellee
—————————————————————————————————
    On Appeal from the 276th District Court of Camp County
                Robert Rolston, Judge Presiding
—————————————————————————————————

          APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
               AND DESIGNATION OF LEAD COUNSEL

—————————————————————————————————

       Appellee JoAnn Neal Parker has been represented in this appeal by her trial

counsel Lance Hinson. Appellee will now also be represented in the Court of

Appeals by the following attorney:




APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF LEAD COUNSEL                                                 Page 1
Chad M. Ruback
State Bar No. 90001244
The Ruback Law Firm
8117 Preston Road
Suite 300
Dallas, Texas 75225
(214) 522-4243
(214) 522-2191 - facsimile
chad@appeal.pro

       Accordingly, pursuant to Texas Rule of Appellate Procedure 6.2, Appellee

requests that Chad M. Ruback be listed as Appellee’s appellate counsel.

       And, pursuant to Texas Rule of Appellate Procedure 6.1(b), Appellee

designates the following attorney as her lead counsel on appeal: Chad M. Ruback,

The Ruback Law Firm, 8117 Preston Road, Suite 300, Dallas, Texas 75225, (214)

522-4243, (214) 522-2191 facsimile, and chad@appeal.pro.

       Appellee requests that her lead counsel on appeal, Chad M. Ruback, be given

notice of all filings, settings, and rulings in this appeal.




APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF LEAD COUNSEL                                               Page 2
Respectfully submitted,

/s/ Chad M. Ruback
Chad M. Ruback
State Bar No. 90001244
chad@appeal.pro
The Ruback Law Firm
8117 Preston Road
Suite 300
Dallas, Texas 75225
(214) 522-4243
(214) 522-2191 facsimile
chad@appeal.pro

                            CERTIFICATE OF SERVICE

      On April 13, 2015, I served a copy of this document to the following counsel
for Appellant Richard Parker:

Tom S. McCorkle
403 W. Tyler Street
Gilmer, Texas 75644

                                                  /s/ Chad M. Ruback
                                                  Chad M. Ruback




APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF LEAD COUNSEL                                               Page 3